       Case 1:16-cv-05263-AKH Document 414-2 Filed 05/06/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT
DRIVEN FUND, L.P., ET AL. V.                        Docket No.: 16-cv-05263-AKH
CITIBANK, N.A., ET AL.
                                                    Hon. Alvin K. Hellerstein


                                             ORDER

             Upon the motion of Elizabeth A. Cassady for leave to withdraw as counsel for

defendant MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) (“MUFG Bank”),

IT IS HEREBY ORDERED:

             1.     The motion is granted.

             SO ORDERED.

 Dated: New York, New York
                                        /s/ Hon. Alvin K. Hellerstein
        May 24, 2021                    ALVIN K. HELLERSTEIN
                                        UNITED STATES DISTRICT JUDGE
